Citation Nr: 1118014	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 20, 2003, for the grant of service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denied the benefits sought on appeal.

On his substantive appeal received in March 2008, the Veteran requested a personal hearing before a Veterans Law Judge.  A videoconference hearing before a Veterans Law Judge (VLJ) was scheduled in February 2010; however, per the Veteran's request, it was postponed.  An additional videoconference hearing was scheduled in January 2011, but the Veteran did not appear.  The Board thus finds that the Veteran's hearing request has been withdrawn.

The record also reflects that there was some discrepancy as to whether the Veteran wished to continue his appeal.  A letter received in January 2011 from the Veteran's representative indicated that the Veteran wished to withdraw his appeal.  In March 2011, the Board requested clarification as to whether the Veteran wished to withdraw his appeal, and in the following month, the Veteran submitted a statement indicating that he did not wish to withdraw his appeal.  The case is therefore ready for further appellate consideration.

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1973 rating decision, the RO denied the Veteran's claim of service connection for a lumbar spine disability; the following month, he was provided notice of the December 1973 rating decision but did not appeal this determination.

2.  The Veteran's application to reopen his claim of entitlement to service connection for a lumbar spine disability was received by VA in September 1980. 

3.  In an October 1980 rating decision, the RO continued the previous denial of service connection for a lumbar spine disability; later that month, the Veteran was provided notice of the October 1980 rating decision but did not appeal this determination.

4.  On October 20, 2003, VA again received the Veteran's application to reopen a service connection claim for a lumbar spine disability.   

5.  In a rating decision dated in January 2006, the RO granted service connection for degenerative disc disease of the lumbar spine, effective October 20, 2003, the date of receipt of the application to reopen the service connection claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 20, 2003, for the grant of service connection for degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran argues that the effective date for the grant of service connection for his lumbar spine disability should be the date of his initial application for VA compensation, which he filed in 1973.

In this case, the basic facts are not in dispute.  In an unappealed December 1973 rating decision, the RO denied service connection on the basis that the Veteran had no current back disability, and in September 1980, he filed an application to reopen a claim of service connection for a lumbar spine disability.

In an unappealed October 1980 rating decision, the RO continued the denial of service connection, and on October 20, 2003, the Veteran again filed an application to reopen a claim of service connection for a lumbar spine disability.

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

Significantly, in this case, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on October 20, 2003.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

Because a May 2004 VA examination report established a nexus between the Veteran's lumbar spine disability and his service-connected left knee disability, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Applying 38 C.F.R. § 3.400(q)(1)(ii), the RO has already awarded the earliest effective date available under the law.  In Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for the Veteran's lumbar spine disability.  The claim must therefore be denied.


ORDER

Entitlement to an effective date prior to October 20, 2003, for service connection for degenerative disc disease of the lumbar spine, is denied.


REMAND

The Veteran also seeks entitlement to a TDIU.  

Service connection is in effect for a lumbar spine disability, left knee disability, right knee disability, right shoulder disability, and a right wrist disability, for a combined evaluation of 50 percent.  He therefore does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, it is VA's policy to grant a TDIU in all cases where a service connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is not permitted to grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Instead, it must remand the case so that the claim can be considered by VA's Director of Compensation and Pension.  Bowling v. Principi, 15 Vet. App. 1 (2001).

A February 2007 VA examiner opined that the Veteran's right shoulder disability alone, at least as likely as not, affects employment that requires use of his right shoulder.  The examiner also opined that the Veteran's right wrist disability alone, at least as likely as not, affects employment requiring use of his right wrist.  The examiner further stated that the Veteran's knee disabilities affect physical employment and sedentary employment in cool temperatures.  Moreover, the examiner who conducted a February 2007 examination of the spine opined that the Veteran is employable from a lumbar spine standpoint.  

Although the February 2007 VA examination reports provided some information regarding employability, neither examiner rendered an opinion as to whether the Veteran's service- connected disabilities in the aggregate rendered him unable to secure or follow a substantially gainful occupation. Accordingly, the proffered opinion is inadequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

Significantly, in a March 2008 statement, the Veteran reported that his "skeletal" conditions had worsened, which the Board interprets as informal claims for higher ratings for his service-connected low back, left knee, right knee, right shoulder and right wrist disabilities.  Under the circumstances, the Board finds that VA's duty to assist requires that he be afforded a contemporaneous VA examination to assess the nature, severity and extent of the service-connected disabilities, as well as VA medical opinion address the impact of the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

The Board further notes that according to an August 2007 memorandum, VA determined that the Veteran's SSA records were unavailable.  Nevertheless, enclosed with his substantive appeal received in March 2008, the Veteran submitted copies of his SSA records that he was able to obtain.  However, there is no indication that the SSA records submitted are complete.  Because the SSA's decision and the records upon which the agency based its determination are apparently relevant to VA's adjudication of his TDIU claim, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. App. 193, 199- 200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As such, the Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records from SSA as well as a copy of any decision by SSA regarding a claim for disability benefits.

2.  After associating any other pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate examination in conjunction with his TDIU claim.  The claims folder should be made available and reviewed by the examiner.  All necessary tests should be conducted.

The examiner must discuss the nature, extent and severity of the Veteran's low back disability, left knee disability, right knee disability, right shoulder disability and right wrist disability.  Thereafter, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, it is at least as likely as not that his service-connected disabilities (lumbar spine disability, left knee disability, right knee disability, right shoulder disability, and right wrist disability), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Any opinion should be reconciled with the February 2007 VA examination reports.

A complete for all findings and conclusions must be set forth in a legible report.

3.  Then adjudicate the Veteran's informal claims for higher ratings for his low back, left knee, right knee, right shoulder and right wrist disabilities.

If the Veteran does not meet the schedular percentage requirements of 38 C.F.R. § 4.16(a), the agency of original jurisdiction must refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

Then readjudicate the Veteran's TDIU claim.  If the benefit on appeal remains denied, issue a supplemental statement of the case.   Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


